In a proceeding in the Supreme Court, plaintiff sought an order to punish for contempt one *922William Henry Hulett, father' of the defendant, and Mr. Jacob M. Frankel, an attorney. The Justice presiding at the Schoharie County Trial Term of the Supreme Court denied the motion of plaintiff upon the facts and the law. From the record it is apparent that there was no contempt of court which would warrant punishment. The order appealed from should be affirmed and the appeal dismissed. Order affirmed, with ten dollars costs. Hill, P. J., Bliss, Heffernan and Schenck, JJ., concur.